Citation Nr: 1447038	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to September 24, 2009, for the grant of service connection for coronary artery disease, status post myocardial infarction and AICD placement (CAD).


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to October 1967.  This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.



FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for CAD was received on September 24, 2009.


CONCLUSION OF LAW

An effective date prior to September 24, 2009, is not warranted for the award of service connection for CAD.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for CAD, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2010 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice was less than adequate.  

The Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and that further development of the record is generally not necessary.  The Board finds that the record includes adequate competent evidence to decide the matter of an earlier effective date, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  The Veteran in the current appeal served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, as provided in 38 C.F.R. § 3.309(e) (other than chloracne).  See 78 Fed. Reg. 54763-54766 (September 6, 2013).  Ischemic heart disease, to include coronary artery disease, is a "covered herbicide disease."  Accordingly, the Board concludes that the Veteran in the current appeal is a "Nehmer class member" as defined in the law.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  Certain additional exceptions are set forth that are not pertinent to this appeal.

The award of service connection in this case was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

In the present appeal, the Veteran's informal claim was filed at the RO on September 24, 2009, and formalized on October 8, 2009.  As such, it was pending before VA between May 3, 1989, and August 31, 2010, the effective date of the applicable liberalizing law, and the provisions of 38 C.F.R. § 3.816 apply.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran initiated an informal claim on September 24, 2009, and a formal claim was received on October 8, 2009, over 40 years after his discharge from service.  While the evidence submitted with his claim includes pertinent treatment records dating as early as 2002, the Veteran never filed a claim for his heart problems with VA until September 24, 2009.  At the time that his claim was received by VA, ischemic heart disease was not a recognized presumptive disease.  However, as noted above, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.

A March 2011 rating decision granted service connection for CAD, effective September 24, 2009.  The effective date was the date that the Veteran's informal CAD claim was received by VA.  

In his August 2011 notice of disagreement, the Veteran stated that he first contacted VA regarding Agent Orange exposure in August 1984 and was assigned a claim number.  He provided documentation that he asserts supports this contention.  However, the provided documentation consists of court documents received from, and a claim number assigned by, the Clerk of the Court of the United States District Court for the Eastern District of New York regarding a class action lawsuit filed in that jurisdiction against the manufacturers of Agent Orange.  There is no evidence that the class action lawsuit is associated with a claim for VA disability benefits.

The Board also acknowledges the Veteran's contention, in his May 2012 substantive appeal, that he received the class action lawsuit information after his name was provided to that Court by VA, indicating that "VA was well aware of [his] case" at that time.  However, even assuming that such is true, the statutory and regulatory framework require that the Veteran express an intent to file for VA benefits in the appropriate format.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.155.         


The record shows that the first communication from the Veteran to VA seeking service connection for CAD was his informal claim of September 24, 2009.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to that date, even with consideration of 38 C.F.R. § 3.816.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for CAD must be denied because the RO has already assigned the earliest possible effective date provided by law.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to September 24, 2009, for the award of service connection for CAD is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


